   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 IN RE: CENTURYLINK SALES                      MDL No. 17-2795 (MJD/KMM)
 PRACTICES AND SECURITIES
 LITIGATION                                    PLAINTIFFS’ OPPOSITION TO
                                               MOVANTS’ MOTION FOR STAY
 This Document Relates to:                     PENDING APPEAL
 17-2832, 17-4613, 17-4614, 17-4615,
 17-4616, 17-4617, 17-4618, 17-4619,
 17-4622, 17-4943, 17-4944, 17-4945,
 17-4947, 17-5001, 17-5046, 18-1573,
 18-1572, 18-1565, 18-1562


      Edwin Miller, Vonita Taylor and Patrick West (“Movants”) are members of the

Settlement Class provisionally certified by the Court’s Order preliminarily approving a

Settlement. Prelim. Approval Order (“Order”), ECF No. 528 (Jan. 24, 2020). Having

never lodged an objection with this Court despite their awareness of the MDL Plaintiffs’

motion for preliminary approval, Movants nevertheless have appealed the Court’s Order

to the Eighth Circuit. Movants take issue with one provision, found at Paragraph 10 of the

Settlement Agreement (ECF No. 469-1) (“Injunction Provision”):

      10. Injunction against Releasing Parties’ Pursuit of Released Claims.
      Pending the Final Approval Hearing and issuance of the Final Approval
      Order and Final Judgment, Releasing Parties are hereby enjoined from filing,
      commencing, prosecuting, maintaining, intervening in, participating in (as
      class members or otherwise), or receiving any benefits from any class action
      or other lawsuit, arbitration, or administrative, regulatory, or other
      proceeding in any jurisdiction based on or relating to the Released Claims.
      The Court finds that issuance of this preliminary injunction is necessary and
      appropriate in aid of the Court’s jurisdiction over this action. The Court finds
      no bond is necessary for issuance of this injunction.
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 2 of 15



Mem. L. In Supp. Mot. for Stay Pending Appeal (“Br.”), ECF No. 538 (Feb. 10, 2020).

Although the three Movants take issue with only this provision, they have appealed, and

seek to stay, the entire Order, threatening to disrupt the relief available to the 17.2 million-

member Settlement Class.

       Movants complain that the Injunction Provision is ipso facto invalid under Eighth

Circuit precedent because it prevents them from pursuing arbitration elsewhere. However,

Movant’s authority, In re Piper Funds, Inc. Institutional Gov’t Income Portfolio Litig., 71

F.3d 298, 304 (8th Cir. 1995), specifically held such an injunction was valid except to the

extent a certain party with separate counsel unequivocally and irrevocably affirmed its

desire to opt out of the class action settlement. Movants here, who are represented by

separate, sophisticated counsel, have made no such request or attempted to exclude

themselves, which is a plainly stated prerequisite to invoking Piper.

       To successfully stay the Order and preliminary approval pending resolution of their

appeal before the Eighth Circuit, Movants bear the burden of showing that they: (1) are

likely to win on the merits of the appeal; (2) will suffer irreparable injury if the stay is

denied; (3) the other parties will not be substantially harmed by the stay; and, (4) the public

interest will be served by granting the stay. Brady v. Nat’l Football League, 779 F. Supp.

2d 1043, 1045-46 (D. Minn. 2011) (“Because a stay is not a matter of right, but rather an

exercise of judicial discretion, the applicant bears the burden of showing that the

circumstances justify an exercise of that discretion.” (internal quotations removed)).

Movants have failed to show any basis for staying any portion of the Order when given the

fact they have failed to satisfy even the basic Piper requirement of attempting to exclude


                                               2
     CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 3 of 15



themselves from the Settlement. Without taking this basic step, Movants cannot invoke

Piper, cannot succeed on their appeal based on Piper, and have no entitlement to the

extraordinary relief of a stay affecting millions of Class Members.

1.     Movants are likely to fail on appeal.

       A.      The All Writs Act authorizes courts to enjoin class members from
               arbitration.

       The All Writs Act allows a court to “issue all writs necessary or appropriate in aid

of their respective jurisdiction and agreeable to the usages and principles of law.” 28

U.S.C. § 1651(a). Courts are empowered under the All Writs Act to enjoin class members

from pursuing parallel arbitration. See In re Zurn Pex Plumbing Liab. Litig., No. 08-md-

1958 ADM/AJB, 2012 WL 5055810, at *12 (D. Minn. Oct. 18, 2012) (“Federal courts’

broad authority under the All Writs Act encompasses the power to enjoin both subsequent

and parallel arbitration proceedings.”). The All Writs Act authorizes courts to enjoin

parallel proceedings “where parties to a complex, multidistrict litigation have reached a

settlement agreement after lengthy, protected, and difficult negotiations.” In re Zurn, 2012

WL 5055810, at *12, n.2; see also In re Diet Drugs, 282 F.3d 220, 236 (3d Cir. 2002) (“In

complex cases where certification or settlement has received conditional approval, or

perhaps even where settlement is pending, the challenges facing the overseeing court are

such that it is likely that almost any parallel litigation in other fora presents a genuine threat

to the jurisdiction of the federal court.”); Liles v. Del Campo, 350 F.3d 742, 746-47 (8th

Cir. 2003) (“The court acted within its discretion in issuing the injunction because




                                                3
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 4 of 15



enjoining related litigation was necessary to ensure the enforceability of the order

approving preliminary settlement . . . .”).

       “[P]arallel proceedings can ‘seriously impair the federal court’s flexibility and

authority to approve settlements in multi-district litigation’ and threaten to ‘destroy the

utility of the multidistrict forum otherwise ideally suited to resolving such broad claims.’”

In re Zurn, 2012 WL 5055810, at *13 (quoting In re Baldwin-United Corp., 770 F.2d 328,

337 (2d Cir. 1985)). To prevent this undesirable outcome, district courts may use the All

Writs Act to enjoin parallel, and potentially detrimental, proceedings.             As Judge

Montgomery held:

       An extensive body of federal caselaw recognizes that complex, multidistrict
       litigation like this one implicates special considerations under the All Writs
       Act. In complex cases . . . , the challenges facing the overseeing court are
       such that it is likely that almost any parallel litigation in other fora presents
       a genuine threat to the jurisdiction of the federal court.

In re Uponor, Inc. F1807 Plumbing Fittings Prod. Liab. Litig., No. 11-md-2247, 2012 WL

13065005, at *10, n.2 (D. Minn. Jan. 19, 2012).

       For these reasons, courts in this District regularly enjoin class members from

arbitrating claims resolved in a pending settlement. See, e.g., id.; In re Zurn, 2012 WL

5055810, at *12; Busch v. Bluestem Brands, Inc., No. 16-cv-0644 WMW/HB, 2019 WL

1976147, at *3 (D. Minn. May 3, 2019) (enjoining arbitration in a preliminary approval

order); Fath v. Am. Honda Motor Co., Inc., No. 18-cv-1549 NEB/LIB, 2019 WL 6799796,

at *9 (D. Minn. Dec. 13, 2019) (preliminary approval order enjoying arbitration).

       In the present case, this Court is presented with a multi-district action that has

proceeded through years of significant and complex litigation.             Through difficult


                                              4
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 5 of 15



negotiations and extensive confirmatory discovery, representatives of the Class and

CenturyLink settled. If Movants’ view were to prevail, Class Members would be permitted

to remain in the Settlement Class while, at the same time, seeking a better deal through

subsequent arbitration or litigation. If allowed, defendants would have little incentive to

settle knowing they may bear additional expenses from parallel actions and arbitration

brought by members of a class with whom they have supposedly settled. See, e.g., White

v. Nat’l Football League, 41 F.3d 402, 409 (8th Cir. 1994) (“If the district court were to

approve the settlement without enjoining at least related claims, the agreement would be

inadequate to end litigation relating to the labor dispute. Therefore, the district court

properly exercised its jurisdiction by enjoining related actions.”), abrogated on other

grounds by Amchem Prod. Inc. v. Windsor, 521 U.S. 591 (1997). As such, the Court’s

injunction is appropriate here.

       All this is not to say Movants have no remedy. They can arbitrate their claims if

they opt out. Requiring Movants to opt out imposes no additional hurdle for Movants

because, should they not opt out, Movants run the risk that their arbitrable claims will be

barred upon final approval of the Settlement. See In re Am. Exp. Fin. Advisorys Securities

Litig., 672 F.3d 113, 129 (2d Cir. 2011) (“Absent a violation of due process or excusable

neglect for failure to timely opt out, a class-action settlement agreement binds all class

members who did not do so.”); Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 115

(2d Cir. 2005) (stating that a class member “was required to opt out at the class notice stage

if it did not wish to be bound” by a class action settlement.”). Nothing precludes Movants’




                                              5
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 6 of 15



from opting out here. But, unless they do so, they are bound by the Court’s properly entered

injunction.

       B.     The Eighth Circuit does not bar injunctions on arbitrations.

       Despite the Court’s clear authority under the All Writs Act to enjoin Class Members

from arbitrating claims resolved in the pending Settlement, Movants wrongly assert that

the Eighth Circuit in Piper barred injunctions on arbitration.

       In Piper, the Eighth Circuit did not hold that a preliminary approval order cannot

enjoin class members from pursuing arbitration. In fact, the Eighth Circuit reversed the

challenged arbitration injunction in that case only to the extent of the facts applicable to

the appellant there, and let it stand as to all other class members. See 71 F.3d at 304

(reversing injunction “insofar as (and only insofar as) they affect[ed] [the appellant].”).

       Unlike here, where Movants have made no effort to opt out, the appellant party

seeking arbitration in Piper (“Park Nicollet”) made an “unrefuted showing” that it had “a

contractual right to arbitrate[,]” “elected not to participate in the class action[,]” and

“elected irrevocably to opt out of the class action.” Id. at 304. Despite that “unrefuted

showing” the district court denied Park Nicollet’s request to immediately opt out and

enjoined Park Nicollet from arbitrating its claims. Id. at 300.

       The Eighth Circuit held that, while a district court has broad discretion to manage a

class, that “discretion must be exercised consistent with the policies and principles of the

[Federal Arbitration Act] when a class member with an immediate right to arbitrate its

claim seeks to opt out.” Id. (emphasis added). The Eighth Circuit held that the district

court’s “one reason for issuing an injunction” – that “an arbitrator’s ruling on the issue


                                              6
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 7 of 15



such as whether or not Piper made fraudulent representations could jeopardize the carefully

negotiated class action settlement” – was an insufficient reason to bar Park Nicollet from

opting out and arbitrating. Id. at 302-03. While that “one reason” was “not a sufficient

basis upon which to limit Park Nicollet’s rights under the FAA,” the Eighth Circuit did not

hold such an injunction could never be justified. See id. at 304. (holding “The district

court’s [rulings upholding injunction in preliminary approval order] are reversed insofar

as (and only insofar as) they affect Park Nicollet Medical Foundation.” (emphasis added)).

       Piper, therefore, at best, and as applied to the facts of the present case, stands for

the proposition that this Court’s injunction is proper, except as to a Settlement Class

member who makes an “unrefuted showing” that it: (1) is represented by separate counsel;

(2) has a contractual right to arbitrate; and (3) “elected irrevocably to opt out of the class

action”. Id. at 304. Here, Movants have not presented a request to opt out, and cannot

invoke Piper to obtain a successful appeal, let alone a stay of the entire Settlement pending

that appeal.

       C.      Movants show no other reason the Court’s injunction is invalid.

       Movants raise two other arguments in support of their position on arbitration

injunctions, neither of which justify an appeal, or a stay.

       First, Movants claim the Court’s injunction violates the Rules Enabling Act’s

requirement that the general rules of practice and procedure established by the Supreme

Court not “abridge, enlarge, or modify any substantive right.” 28 U.S.C. § 2072. This

argument fails because the Court’s authority to enjoin class members from pursuing




                                              7
    CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 8 of 15



parallel litigation or arbitration comes from the All Writs Act, not Rule 23 of the Rules of

Civil Procedure. Therefore, it is not subject to the Rules Enabling Act.1

       Movants position also fails for another reason: they never explain how the Court’s

Order “abridge[s], enlarge[s], or modif[ies]” their right to arbitrate. The Court’s injunction

simply recognizes that Movants cannot be part of the Settlement Class while

simultaneously arbitrating the same claims. Movants cite no authority that their right to

arbitrate is “enlarge[d], abridge[d], or modif[ied]” by an order requiring a class member to

opt out in order to pursue an individual action, including through arbitration.

       Second, Movants claim the injunction and Order are improper because: (1) they

have not been provided notice and an opportunity to opt out and (2) they are not part of the

class because it is provisional. Both assertions quickly fail.

       Although Movants correctly recognize a Court may bind Class Members, they

incorrectly assert that the Court’s authority to bind the Class does not begin until Class

Members receive notice. That is not the case. The Court’s authority beings upon directing

notice to be issued (so long as it complies with Rule 23 as it does here) and allowing an

opportunity to opt out. See Carlough v. Amchem Prods. Inc. (“once the district court

approved the dissemination of notice and commenced the opt out period . . . the




1
  Along the same lines, the terms of a class-wide settlement agreement do not implicate the
Rules Enabling Act. See also Marshall v. Nat’l Football League, 787 F.3d 502, n.4 (8th
Cir. 2015) (“[A] class-action settlement—like any settlement—is a private contract of
negotiated compromises. The agreement is not a substantive adjudication of the underlying
causes of action, and therefore, approval of the settlement agreement does not implicate
the Rules Enabling Act.”).

                                              8
    CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 9 of 15



jurisdictional problem was resolved.” (emphasis added)).2        There is no dispute that

Movants are bound by the Order. See Order, at 3, 5.

       Dispositively, however, Movants have received notice. Their counsel necessarily

must have received (presumably via the public ECF system) and fully reviewed the

preliminary approval materials, including the approved notices, in order to appeal the

Preliminary Approval Order in the first place. See, e.g., Phillips Petroleum Co. v. Shutts,

472 U.S. 797, 812 (1985) (noting the due process requirements to “bind absent class

members” are met when “notice plus an opportunity to be heard and participate in the

litigation” is provided “in person or through counsel.” (emphasis added). Movants are

therefore in actual possession of the Court-approved notice.

       Lastly, Movants challenge the “provisional” status of class certification. Yet, nearly

every settlement class is provisional because the certification will be vacated if the

settlement is terminated for any reason. Order at 2, 5 (certifying the Class for Settlement

purposes only). The class was duly certified under Rule 23, and, as Movants admit, that is

all that is required. See id.

       Movants have shown no basis for their assertion that the Court lacks the authority

to enjoin them, as members of the Settlement Class, from pursuing arbitration. Therefore,




2
  Movants also recognized that, regardless of notice and the right to opt out, Hansberry v.
Lee, 311 U.S. 32, 42-43 (1940) holds that the “federal courts that members of a class not
present as parties to the litigation may be bound by the judgment where they are in fact
adequately represented by parties who are present, or where they actually participate in
the conduct of the litigation in which members of the class are present as parties[.]”).

                                             9
     CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 10 of 15



they are likely to fail upon appeal and a stay of the Preliminary Approval Order is not

warranted.

2.      Movants will not suffer an irreparable injury absent a stay.

        Movants have failed to show that they will suffer the type of “irreversible injury”

necessary to stay the Order pending appeal. See Brady, 779 F. Supp. 2d at 1047 (“The

essence of any stay pending appeal is irreparable harm – and whether the appellant (and

stay applicant) would suffer irreversible injury if the decision at issue was not stayed

pending the outcome of the appeal.” (emphasis in original)). Movants assert that the

Court’s injunction has disrupted their right to a speedy and informal resolution through

arbitration. They also assert they are “suffering a violation of their constitutional due-

process rights by remaining subject to an injunction . . . .” Br. at 10.

        Movants’ parade of horribles would be ground to a halt should they conform to

Piper’s requirements and seek to exclude themselves from the Settlement. Since they have

not, they remain bound by the Court’s injunction, which is proper under Piper and the All

Writs Act. Movants can show no injury of any kind, let alone of the irreversible kind, and

their motion to stay pending appeal should be denied.

3.      A stay will harm the Settlement Class.

        In examining whether to stay an order pending appeal, the Court must compare the

injuries to the movants caused by denying a stay to those of the class members caused by

issuing a stay. Brady, 779 F. Supp. 2d at 1047. Here, The Settlement Class contains over

17 million current and former CenturyLink customers. The Movants are just three

Settlement Class Members who seek to delay and disrupt the Settlement’s benefits by


                                              10
     CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 11 of 15



staying the entire Preliminary Approval Order, while, apparently strategically, declining to

seek exclusion as Piper requires. The potential harm to the Settlement Class is particularly

significant given the fact that Movants seek to stay Preliminary Approval in its entirety

despite asserting an issue with only the injunction provision.

        Additionally, Movants’ counsel has known for weeks, if not months, of the terms of

Plaintiffs’ motion for preliminary approval and proposed Preliminary Approval Order.

Movants, however, failed to object to the Preliminary Approval Order, make an appearance

at the January 22, 2020 hearing, or raise the issue of an injunction at all prior to the entry

of the Preliminary Approval Order. As such, any harm caused by the delay of Movants’

right to arbitrate is of their own making, which continues to be true because Movants have

not sought to satisfy the requirements of Piper by making an irrevocable request to opt out.

        As the foregoing makes clear, Movants have attempted to upend a duly issued

Preliminary Approval Order containing an entirely proper injunction provision, while

invoking the Piper case without attempting to fit themselves into the relief Piper may

arguably afford. On these facts, it is the MDL parties and the Court who are most harmed,

not Movants. A stay is unwarranted.

4.      The Public Interest Favors Denying the Injunction.

        As Plaintiffs explained in their motion for preliminary approval, public policy

favors settlement. See Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1148 (8th Cir. 1999)

(holding that “strong public policy favors [settlement] agreements, and courts should

approach them with a presumption in their favor.” (internal citations removed)); In re Zurn

Pex Plumbing Prods. Liab. Litig., No. 08-MDL-1958 ADM/AJB, 2013 WL 716088, at *6


                                             11
   CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 12 of 15



(D. Minn. Feb. 27, 2013) (“The policy in federal court favoring the voluntary resolution of

litigation through settlement is particularly strong in the class action context.” (citing

White, 822 F. Supp. at 1416)); In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods.

Liab. Litig., 55 F.3d 768, 784 (3d Cir. 1995) (citing cases). Movants’ proposed stay would

effectively allow a tiny handful of class members and their counsel, who assert disinterest

in a class-wide settlement yet fail to seek exclusion, to upend this public policy favoring

settlement. Movants have failed to satisfy the authority they invoke, Piper, and present no

other compelling argument to cast doubt upon the Court’s injunction or other provisions of

the Order.

                                    CONCLUSION

       The Court should deny Movants’ Motion for Stay Pending Appeal.

 Dated: February 18, 2020                    Respectfully submitted,

                                             s/ Brian C. Gudmundson
                                             Carolyn G. Anderson (MN 275712)
                                             Brian C. Gudmundson (MN 336695)
                                             Bryce D. Riddle (MN 398019)
                                             ZIMMERMAN REED LLP
                                             1100 IDS Center,
                                             80 South 8th Street
                                             Minneapolis, MN 55402
                                             Telephone: (612) 341-0400
                                             Facsimile: (612) 641-0844
                                             carolyn.anderson@zimmreed.com
                                             brian.gudmundson@zimmreed.com
                                             bryce.riddle@zimmreed.com

                                             ZIMMERMAN REED LLP
                                             Hart L. Robinovitch
                                             14646 N. Kierland Blvd., Suite 145
                                             Scottsdale, AZ 85254
                                             Telephone: (480) 348-6400


                                            12
CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 13 of 15



                                  Facsimile: (480) 348-6415
                                  hart.robinovitch@zimmreed.com

                                  Plaintiffs’ Interim Co- Lead and Liaison
                                  Counsel

                                  O’MARA LAW GROUP
                                  Mark M. O’Mara
                                  Alyssa J. Flood
                                  Caitlin H. Reese
                                  221 NE Ivanhoe Blvd., Suite 200
                                  Orlando, FL 32804
                                  Telephone: (407) 898-5151
                                  Facsimile: (407) 898-2468
                                  mark@omaralawgroup.com
                                  alyssa@omaralawgroup.com
                                  caitlin@omaralawgroup.com

                                  GERAGOS & GERAGOS, APC
                                  Mark J. Geragos
                                  Benjamin J. Meiselas
                                  Historic Engine Co. No. 28
                                  644 South Figueroa Street
                                  Los Angeles, CA 90017-3411
                                  Telephone: (231) 625-3900
                                  Facsimile: (231) 232-3255
                                  mark@geragos.com
                                  meiselas@geragos.com

                                  Plaintiffs’ Interim Co-Lead Counsel

                                  GUSTAFSON GLUEK PLLC
                                  Daniel C. Hedlund (#258337)
                                  Michelle J. Lobby (#388166)
                                  Canadian Pacific Plaza
                                  120 South Sixth Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  Facsimile: (612) 339-6622
                                  dhedlund@gustafsongluek.com
                                  mlooby@ gustafsongluek.com

                                  Plaintiffs’ Executive Committee Chair


                                13
CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 14 of 15




                                  HELLMUTH & JOHNSON, PLLC
                                  Richard M. Hagstrom (MN 039445)
                                  Anne T. Regan (MN 333852)
                                  Nicholas S. Kuhlmann (MN 33750)
                                  Jason Raether (MN 394857)
                                  8050 West 78th Street
                                  Edina, MN 55439
                                  Telephone: (952) 941-4005
                                  Facsimile: (952) 941-2337
                                  rhagstrom@hjlawfirm.com
                                  aregan@hjlawfirm.com
                                  nkuhlmann@hjlawfirm.com
                                  jraether@hjlawfirm.com

                                  ROXANNE CONLIN & ASSOCIATES,
                                  PC
                                  Roxanne Barton Conlin
                                  3721 S.W 61st St.
                                  Des Moines, Iowa, 50321
                                  Telephone: (515) 283-1111
                                  roxlaw@aol.com
                                  HENINGER GARRISON DAVIS, LLC
                                  James F. McDonough, III
                                  3621 Vinings Slope, Suite 4320
                                  Atlanta, GA 30339
                                  Telephone: (404) 996-0869
                                  Facsimile: (205) 326-3332
                                  jmcdonough@hgdlawfirm.com

                                  HENINGER GARRISON DAVIS, LLC
                                  Francois M. Blaudeau
                                  W. Lewis Garrison, Jr.
                                  Christopher B. Hood
                                  2224 1st Ave North
                                  Birmingham, AL 35203
                                  Telephone: (205) 326-3336
                                  Facsimile: (205) 380-0145
                                  francois@southernmedlaw.com
                                  lewis@hgdlawfirm.com
                                  chood@hgdlawfirm.com

                                  Plaintiffs’ Executive Committee


                                14
 CASE 0:17-md-02795-MJD-KMM Document 563 Filed 02/18/20 Page 15 of 15




HODGE & LANGLEY LAW FIRM,               OLSEN DAINES PC
P.C.                                    Michael Fuller, OSB No. 09357
T. Ryan Langley                         Olsen Daines PC
229 Magnolia St.                        US Bancorp Tower
Spartanburg, SC 29306                   111 SW 5th Ave., Suite 3150
Telephone: (864) 585-3873               Portland, Oregon 97204
Facsimile: (864) 585-6485               Telephone: (503) 201-4570
rlangley@hodgelawfirm.com               michael@underdoglawyer.com



FERNALD LAW GROUP LLP                   WALSH PLLC
Brandon C. Fernald                      Bonner C. Walsh
6236 Laredo Street                      PO Box 7
Las Vegas, NV 89146                     Bly, OR 97622
Telephone: (702) 410-7500               Telephone: (541) 359-2827
Facsimile: (702) 410-7520               Facsimile: (866) 503-8206
brandon.fernald@fernaldlawgroup.com     bonner@walshpllc.com

ATTORNEY ALFRED M. SANCHEZ              GARDY & NOTIS, LLP
Alfred M. Sanchez                       Orin Kurtz
400 Gold Ave. SW, #240                  126 East 56th Street, 8th Floor
Albuquerque, NM 87102                   New York, NY 10022
Telephone: (505) 242-1979               Telephone: (212) 905-0509
lawyeralfredsanchez@gmail.com           Fax: (212) 905-0508
                                        okurtz@gardylaw.com

                  Counsel for Plaintiffs and the Proposed Class




                                       15
